Appellant was charged by an affidavit with the larceny of two Duroc pigs, of the value of $20. On his plea of not guilty, the cause was submitted to a jury for trial, which returned a verdict of guilty against appellant, assessing his punishment at a fine in the sum of $1, and imprisonment on the Indiana State Farm for 60 days, on which verdict judgment was rendered, from which this appeal.
The error relied on for reversal is the overruling of appellant's motion for a new trial, under which he presents the insufficiency of the evidence to sustain the verdict, and that the verdict is contrary to law.
The evidence is direct and positive as to the ownership of the property, its value, that it was stolen, all as charged in the indictment, and found in an enclosure on appellant's farm shortly thereafter; and, in addition to this, appellant admitted to the sheriff that he stole the pigs.
Judgment affirmed.